Citation Nr: 1232741	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-40 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation higher than 10 percent for chronic serofibrinous pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from June 1943 to June 1946.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In this case, the Veteran elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated June 22, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2011).  The ECA pilot program was allowed to expire in December 2010. 

In January 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative have asserted that VA failed  to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary  to substantiate the claim. As such, the Board finds that, consistent with Bryant,            the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that             the Board can adjudicate the claim based on the current record.

The Board then remanded this claim pursuant to a February 2011 issuance,             for additional development.


Thereafter, through a July 2012 rating decision the RO granted another claim then pending on appeal for service connection for lumbar degenerative disc disease (DDD). The Veteran has not appealed from the initial rating or effective date, and hence this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Thus, the one remaining matter on appeal to decide consists of the instant claim for increased evaluation for a pulmonary condition.


FINDING OF FACT

The Veteran's service-connected pulmonary disorder is not manifested by an FEV-1 of 56 to 70 percent predicted, an FEV- 1/FVC of 56 to 70 percent or a DLCO (SB) of 56 to 65 percent predicted. There is also no indication of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the requirement of outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 10 percent for chronic serofibrinous pleurisy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.96; 4.97 Diagnostic Code 6845 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim being decided on appeal, the RO/AMC has issued June 2009 VCAA correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,          16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the December 2009 rating decision               on appeal, and thus met the standard for timely notice. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, including through obtaining private outpatient records.          The RO has also arranged for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                In furtherance of his claim, the Veteran provided personal statements. He testified  at a Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6845 apply to the evaluation of chronic pleural effusion or fibrosis, as a form of restrictive lung disease.            

According to the General Rating Formula for Restrictive Lung Disease (Rating Formula), 38 C.F.R. § 4.97, Diagnostic Code 6845, a 10 percent evaluation is warranted when there is a Forced Expiratory Volume in one second (FEV-1) of     71 to 80 percent of predicted value, a ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC) of 71 to 80 percent, or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted. A 30 percent evaluation is warranted when there is an FEV-1 of 56 to 70 percent predicted, an FEV- 1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted. A 60 percent evaluation is warranted when there is an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). Finally, a 100 percent evaluation is warranted when there is evidence of at least one of following: an FEV-1 of less than 40 percent predicted, an FEV-1/FVC of less than 40 percent, a DLCO (SB) of less than 40 percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption            (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the veteran requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6845. 

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to promulgate special provisions regarding the evaluation of respiratory conditions. See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006) (to be codified at 38 C.F.R. § 4.96(d))).                  

The revised 38 C.F.R. § 4.96 indicates that when rating under Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, the following provisions apply:


(1) PFTs are required to evaluate these conditions except:

(i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria;
(ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; 
(iii) when there have been one or more episodes of acute respiratory failure; or 
(iv) when outpatient therapy oxygen is required.                   

(2) If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 

(3) When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies must not be done and      states why.

(5) When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.        In those cases, use the pre-bronchodilator values for rating purposes.

(6) When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.

See 38 C.F.R. § 4.96.

In May 2009, the Veteran filed an informal claim for increase for his service-connected chronic pleurisy condition.

Records of private medical treatment associated with the claims file in connection with the instant claim include the June 2008 report of an echocardiogram, which showed in pertinent part a mild right ventricular hypertrophy. An assessment the following month from the same clinic summarizes the prior echocardiogram as showing cardiomyopathy with right ventricular involvement. 

The Veteran underwent VA Compensation and Pension examination in July 2009 for respiratory/pulmonary system evaluation (with additional pertinent findings added in November 2009), during which he reported having frequent shortness of breath, dizziness and fatigue. There was seldom chest pain. He had seen a cardiologist a few months ago, and had arrhythmia and cardiomyopathy. There      was no history of respiratory failure. There was a productive cough. There was no history of fever, hemoptysis, night sweats, orthopnea, paroxysmal nocturnal dyspnea, swelling, weight change or non-angina chest pain. There was a history of shortness of breath on mild exertion. There was rare and substernal chest pain.           On physical examination, there were no respiratory abnormalities. Chest expansion was normal. A chest x-ray indicated pleural-parenchymal scarring in the left base and calcified plaque in the posterior aspect of the left hemithorax; there were no acute findings. On a pulmonary function test, spirometry, lung volumes and DLCO were done with good patient effort. No bronchodilator was given as no obstruction was found. The PFT showed FEV-1 of 2.36 (101%); TLC of 5.23 (94%); DLCO(SB) of 102%. This was characterized as a normal PFT. An echocardiogram was completed, the findings of which were summarized as: left ventricular estimated ejection fraction of 50-55%; impaired relaxation pattern of left ventricular diastolic filling; aortic valve was sclerotic; trace tricuspid regurgitation; mild basal posterior hypokinesis. It was further indicated that right ventricular cavity size was normal. The Veteran did not show for a scheduled EKG. The diagnosis given was stable silicosis, with arrhythmia and cardiomyopathy causing breathing difficulties. It was further noted that there was evidence of congestive heart failure. Also documented was that the Veteran had been seen on a pulmonary consultation, with       the physician concurring that silicosis was not the cause of increased breathing difficulties. 

There is also on file the November 2009 VA pulmonary consultation, which was reviewed by the 2009 VA examiner. During this consultation, the Veteran reported a four year history of dyspnea on physical activity. He denied any cough, fever or chills as symptoms. He had normal PFTs. His chest x-ray demonstrated some pleural plaques, but no evidence of infiltrates. There did appear to be generous pulmonary vasculature. There was notable a component of deconditioning.             The Veteran also had coronary artery disease and chest tightness with exertion. According to the evaluating physician, it did not appear that the Veteran had a primary lung disease responsible for his dyspnea. 

Another VA examination was completed in July 2011. The Veteran reported that over the past decade he had noticed gradually worsening dyspnea on exertion, and return of chest pain, which he had experienced during military service. The chest pain was now described as sharp, deep and extending along the left lateral chest wall into the axilla. The discomfort was exacerbated by deep inspiration and coughing. There was also a worsening productive cough. He had periodic night sweats and stated he had lost about 10 pounds over the previous three months.        He stated he could only walk a block (and one flight of stairs) before he got so dyspneac that he had to stop. There was no associated fever, hemoptysis, orthopnea or pedal edema. He had occasional loud snoring due to obstructive sleep apnea, but no daytime hypersomnolence. A physical examination was completed, which             in pertinent part showed that the chest was symmetrical, with reduced expansions, slight kyphosis, and no axillary, cervical or supraclavicular adenopathy. The lungs had decreased breath sounds to bases bilaterally, with no adventitious sounds or disturbances in conduction. On a PFT, FEV1 was 78 percent predicted value pre-bronchodilator, and 74 percent post-bronchodilator; FEV1/FVC was 100 percent pre-bronchodilator, and 78 percent post-bronchodilator; DLCO(SB) was 81 percent pre-bronchodilator (no post-bronchodilator findings given). The overall interpretation of the PFT was minimal restriction, normal diffusion. A chest x-ray was taken, the interpretation of which was that since 2009 there had been no change in the abnormal left lung base attributed to lower lobe scarring with tenting of the left hemidiaphram pleural scarring or fluid. The heart size remained normal. The lungs were otherwise clear. 

The VA examiner indicated a diagnosis of pleural/parenchymal fibrosis. According to the examiner, this condition was more likely than not a consequence of the 1946 bout of pneumonia and complicating emphysema. The pneumonia was in turn a complication of a tonsillectomy (in service), and more likely than not the result of intra or post-operative aspiration. The Veteran had been eventually separated specifically because of these injuries. In addition, the history suggested the possibility of related mild bronchiectasis. More recently, PFTs suggested minimal restriction on spirometry though volumes and diffusion were normal. The FEV1 was the most sensitive and reproducible index of severity in this case. Meanwhile, arterial blood gas analysis revealed normal gas exchange. The physical examination findings (diminished air movement without associated conduction disturbances) were non-specific and could as likely as not be due to lung and pleural scarring.  The general nature of the subjective complaints were consistent with the lesion (fibrosis and bronchiectasis) and considering the negligible tobacco exposure were as likely as not at least partly the result of this process. The Veteran had a cardiomyopathy and coronary artery disease which might also be contributory.          It was not possible to sort out the relative contributions these two processes might be making to his dyspnea. According to the Veteran, the dyspnea and pain severely restricted his activities and profoundly compromised his quality of life. It was further noted that the severity of the dyspnea did appear somewhat disproportionate to the actual pulmonary findings. However, the examiner could not quantify this any further, and no objective estimate could be made of the severity of                      the Veteran's pain. 

Given a thorough review of the foregoing, the current assigned 10 percent evaluation properly represents the Veteran's chronic serofibrinous pleurisy and its attendant manifestations of service-connected disability. Under 38 C.F.R. § 4.97, Diagnostic Code 6845, the rating standard for a 30 percent evaluation consists of when there is an FEV-1 of 56 to 70 percent predicted, an FEV- 1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted. Per Diagnostic Code 6845, a 30 percent evaluation is the next higher available evaluation. Essentially,                the Veteran's PFT test results on both VA Compensation and Pension examinations well-exceeded these thresholds for establishing entitlement to the next higher rating. In particular, the July 2009 VA examination resulted in a PFT study which was deemed fully normal in scope. In some of the measured categories, the Veteran actually had greater than normal respiratory response. While the next VA examination of July 2011 showed slightly more diminished PFT findings, overall   in each instance the scores exceeded what would be required for an increased rating. Thus, the express criteria for assignment of a 30 percent rating are not met.

The inquiry into whether a higher evaluation is warranted further encompasses the complete provisions of Diagnostic Code 6845, including whether any component of the criteria for an even higher 60 percent, or 100 percent evaluation is satisfied.          To this effect, the Board considers the criteria for a 100 percent evaluation, as apart from that which originates only from PFT findings. On this subject, however,            the Veteran clearly has never reported or objectively been shown to have cor pulmonale (right heart failure), pulmonary hypertension, acute respiratory failure, or requirement of outpatient oxygen therapy. Indeed, as to pulmonary hypertension in particular, the July 2011 VA examination reflects that the Veteran did not report for an EKG study which might have revealed such a manifestation. The Board recognizes that there also is a remote history from 2008 of "mild right ventricular hypertrophy," but that nonetheless, more recent clinical evaluation including chest x-ray on VA examination confirmed that the size of the heart was shown as normal, including the right ventricular cavity (on the July 2009 VA examination). In summary, of the various symptomatic components of the rating criteria for a 100 percent evaluation, none of these are proven. 

The Board notes that there is one more component of the rating criteria for consideration, that of the results of a maximum exercise capacity test, which is   part of the underlying criteria for both 60 percent, and 100 percent levels of compensation under Diagnostic Code 6845. In this instance, there are no expressly stated results of a maximum exercise capacity test on either VA examination. However, as set forth under 38 C.F.R. § 4.96, the requirement for this test may be dispensed with, where results are not available, in favor of alternative criteria.        See also 71 Fed. Reg. 52,457-58 (Sept. 6, 2006) (explaining the basis for this change to the criteria for evaluating respiratory illness). Here, the Board ascertains no special need for an maximum exercise capacity test, particularly as the Veteran's PFTs results were generally at or near normal range already, and arterial blood gas measurements of oxygen saturation were also near normal. Moreover, the Veteran's dyspnea, the primary symptoms he reports, was competently attributed by the        July 2009 VA examiner to nonservice-connected cardiovascular conditions and deconditioning, rather than service-connected pulmonological disability. The July 2011 VA examiner reached a similar finding, if not as overarching, that the Veteran's dyspnea had a shared cause in cardiovascular and respiratory pathology. This suggests that further measurements of dyspnea, even if technically possible through a maximum exercise capacity test, still would not likely provide a depiction of symptomatology attributable just to service-connected disability. Thus, the evaluation of the Veteran's condition may be fairly completed without need for a distinct maximum exercise capacity test.    

The Board acknowledges the Veteran's assertions suggesting that his respiratory disability is more severe than the current rating reflects. The Veteran, as a lay person, is competent to provide such evidence of how his lung disability affects his everyday life. See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness). He is competent to report that which he can experience or observe and is deemed credible, in this regard. However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and laboratory studies, and to that extent, his reports are outweighed by the detailed opinions provided by the medical professionals who evaluated the Veteran's service-connected disability and provided the relevant clinical testing to rate the claim. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board therefore finds that a 10 percent evaluation for chronic serofibrinous pleurisy remains warranted under the VA rating schedule.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's pulmonary condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. As to employment status, he is apparently voluntarily retired from the occupation of a printer. There   is no showing otherwise of marked limitation of employability specifically due to the respiratory disorder, since while there is dyspnea, he would appear to maintain the capacity for completing more sedentary occupational tasks.  

Moreover, the Veteran's service-connected disorder has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors,          the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for chronic serofibrinous pleurisy. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.          The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     
ORDER

A higher evaluation than 10 percent for chronic serofibrinous pleurisy is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


